


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 27, 2014, is
entered into by and between Hudson Pacific Properties, Inc., a Maryland
corporation (the “REIT”), Hudson Pacific Properties, L.P., a Maryland limited
partnership (the “Operating Partnership”) and Victor J. Coleman (the
“Executive”).
WHEREAS, the Executive, the REIT and the Operating Partnership (collectively,
the “Company”) previously entered into that certain Employment Agreement, dated
as of April 22, 2010 (the “Original Agreement”) and effective as of the date of
the closing of the initial public offering of shares of the REIT’s common stock,
pursuant to which the Executive currently serves as the Company’s Chief
Executive Officer;
WHEREAS, the Original Agreement is scheduled to expire pursuant to its terms on
the Effective Date;
WHEREAS, as of the Effective Date, the Company desires to continue to employ the
Executive as its Chief Executive Officer, and to enter into an agreement
embodying the terms of such employment;
WHEREAS, as of the Effective Date, the Original Agreement shall expire pursuant
to its terms, and shall terminate and be superseded by this Agreement; and
WHEREAS, the Executive desires to accept such continuation of employment with
the Company, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.    Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on June 29, 2014 (the “Effective Date”) and
ending on the third anniversary of the Effective Date (the “Initial Term”). If
not previously terminated in accordance with this Agreement, the Employment
Period shall automatically be extended for one additional year immediately
following the Initial Term (such extension, the “Renewal Term”), unless either
the Executive or the Company elects not to so extend the Employment Period by
notifying the other party, in writing, of such election not less than sixty (60)
days prior to the last day of the Initial Term. Notwithstanding the foregoing,
in the event that the Company experiences a Change in Control (as defined in the
Company’s 2010 Incentive Award Plan (the “Incentive Plan”)) during the Renewal
Term, then the Employment Period shall instead continue through the first
anniversary of the consummation of the Change in Control.
2.    Terms of Employment.
(a)    Position and Duties.
(i)    During the Employment Period, the Executive shall serve as Chief
Executive Officer of the REIT and the Operating Partnership, and shall perform
such




--------------------------------------------------------------------------------




employment duties as are usual and customary for such positions. The Executive
shall report directly to the Board of Directors of the REIT (the “Board”). In
addition, during the Employment Period, the Company shall cause the Executive to
be nominated to stand for election to the Board at any meeting of stockholders
of the REIT during which any such election is held and the Executive’s term as
director will expire if he is not reelected; provided, however, that the Company
shall not be obligated to cause such nomination if any of the events
constituting Cause (as defined below) have occurred and not been cured. Provided
that the Executive is so nominated and is elected to the Board, the Executive
hereby agrees to serve as a member of the Board. At the Company’s request, the
Executive shall serve the Company and/or its subsidiaries and affiliates in
other capacities in addition to the foregoing consistent with the Executive’s
position as Chief Executive Officer of the REIT and the Operating Partnership.
In the event that the Executive, during the Employment Period, serves in any one
or more of such additional capacities, the Executive’s compensation shall not be
increased beyond that specified in Section 2(b) hereof. In addition, in the
event the Executive’s service in one or more of such additional capacities is
terminated, the Executive’s compensation, as specified in Section 2(b) hereof,
shall not be diminished or reduced in any manner as a result of such termination
provided that the Executive otherwise remains employed under the terms of this
Agreement.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote his full business time and attention to the business and affairs of the
Company. Notwithstanding the foregoing, during the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations, (B)
fulfill limited teaching, speaking and writing engagements, and (C) manage his
personal investments, in each case, so long as such activities do not materially
interfere or conflict with the performance of the Executive’s duties and
responsibilities under this Agreement.
(iii)    During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in Los
Angeles, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.
(b)    Compensation, Benefits, Etc.
(i)    Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $600,000 per annum. The Base Salary shall be
reviewed annually by the Compensation Committee of the Board (the “Compensation
Committee”) and may be increased from time to time by the Compensation Committee
in its sole discretion. The Base Salary shall be paid in accordance with the
Company’s normal payroll practices for executive salaries generally, but no less
often than monthly. The Base Salary shall not be reduced after any increase in
accordance herewith and the term “Base Salary” as utilized in this Agreement
shall refer to Base Salary as so increased.

2

--------------------------------------------------------------------------------




(ii)    Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a cash performance bonus (an “Annual Bonus”) under the
Company’s bonus plan or program applicable to senior executives. The amount of
the Annual Bonus, if any, shall be determined by the Compensation Committee
based on such performance criteria as the Compensation Committee shall determine
in its sole discretion. The Executive acknowledges and agrees that nothing
contained herein confers on the Executive any right to an Annual Bonus in any
year, and that whether the Company pays him an Annual Bonus and the amount of
any such Annual Bonus shall be determined by the Compensation Committee in its
sole discretion.
(iii)    [Intentionally Omitted].
(iv)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
senior executives of the Company.
(v)    Welfare Benefit Plans. During the Employment Period, the Executive and
the Executive’s eligible family members shall be eligible for participation in
the welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.
(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.
(vii)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.
(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its senior executives but in no event
less than four (4) weeks per calendar year; provided, however, that the
Executive shall not accrue any vacation time in excess of four (4) weeks (twenty
(20) days) (the “Accrual Limit”), and shall cease accruing vacation time if the
Executive’s accrued vacation reaches the Accrual Limit until such time as the
Executive’s accrued vacation time drops below the Accrual Limit.
(ix)    Indemnification Agreement. The parties hereby acknowledge that they have
previously entered into an Indemnification Agreement (the “Indemnification
Agreement”), which remains in effect in accordance with its terms.

3

--------------------------------------------------------------------------------




3.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for ninety (90)
consecutive days or for a total of one hundred eighty (180) days in any twelve
(12)-month period, in either case as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless, to the extent capable of correction, the Executive fully corrects the
circumstances constituting Cause within fifteen (15) days after receipt of the
Notice of Termination (as defined below):
(i)    the Executive’s willful and continued failure to substantially perform
his duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties;


(ii)    the Executive’s willful commission of an act of fraud or dishonesty
resulting in reputational, economic or financial injury to the Company;


(iii)    the Executive’s commission of, or entry by the Executive of a guilty or
no contest plea to, a felony or a crime involving moral turpitude;


(iv)    a willful breach by the Executive of his fiduciary duty to the Company
which results in reputational, economic or other injury to the Company; or


(v)    the Executive’s willful and material breach of the Executive’s
obligations under a written agreement between the Company and the Executive,
including without limitation, such a breach of this Agreement.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be presumed to be done, or omitted to be done, by the Executive in good faith
and in the best interests of the Company.

4

--------------------------------------------------------------------------------




(c)    Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any one or more of
the following events without the Executive’s prior written consent, unless the
Company fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) within forty-five (45) days after the
Company’s receipt of the Notice of Termination (as defined below) delivered by
the Executive:
(i)    the assignment to the Executive of any duties materially inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) hereof, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any isolated, insubstantial or inadvertent actions
not taken in bad faith and which are remedied by the Company promptly after
receipt of notice thereof given by the Executive;
(ii)    the Company’s material reduction of the Executive’s Base Salary as in
effect on the date hereof or as the same may be increased from time to time;
(iii)    a material change in the geographic location of the Principal Location
which shall, in any event, include only a relocation of the Principal Location
by more than thirty (30) miles from its existing location;
(iv)    the Company’s failure to cure a material breach of its obligations under
this Agreement after written notice is delivered to the Board by the Executive
which specifically identifies the manner in which the Executive believes that
the Company has breached its obligations under the Agreement and the Company is
given a reasonable opportunity to cure any such breach.
Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive’s termination for Good Reason occurs no
later than thirty (30) days after the expiration of the cure period.


(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by a Notice of Termination
to the other parties hereto given in accordance with Section 11(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined

5

--------------------------------------------------------------------------------




below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
(e)    Termination of Offices and Directorships. Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.
4.    Obligations of the Company upon Termination.
(a)    Without Cause or For Good Reason. Subject to Section 4(d) below, if, the
Executive incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) during the Employment Period by reason of (1) a
termination of the Executive’s employment by the Company without Cause (other
than by reason of the Executive’s Disability), or (2) a termination of the
Executive’s employment by the Executive for Good Reason:
(i)    The Executive shall be paid, in a single lump-sum payment on the date of
the Executive’s termination of employment, the aggregate amount of the
Executive’s earned but unpaid Base Salary and accrued but unpaid vacation pay
through the date of such termination (the “Accrued Obligations”) and any Annual
Bonus required to be paid to the Executive pursuant to Section 2(b)(ii) above
for any fiscal year of the Company that ends on or before the Date of
Termination to the extent not previously paid (the “Unpaid Bonus”).
(ii)    In addition, the Executive shall be paid, in a single lump-sum payment
on the sixtieth (60th) day after the date of Executive’s Separation from Service
(such date, the “Date of Termination”), an amount equal to three (3) (the
“Severance Multiple”) times the sum of (x) the Base Salary in effect on the Date
of Termination, plus (y) the average Annual Bonus earned by the Executive
(regardless of whether such amount was paid out on a current basis or deferred)
during the two (2) fiscal years prior to the year in which the Date of
Termination occurs, plus (z) the average Equity Award Value (as defined below)
of any Annual Grant made to the Executive by the Company during the two (2)
fiscal years prior to the year in which the Date of Termination occurs. For
purposes of this Agreement, “Equity Award Value” shall mean (A) with respect to
Stock Options and Stock Appreciation Rights (each as defined in the Incentive
Plan), the grant date fair value, as computed in accordance with FASB Accounting
Standards Codification Topic 718, Compensation — Stock Compensation (or any
successor accounting standard), and (B) with respect to Awards (as defined in
the Incentive Plan)

6

--------------------------------------------------------------------------------




other than Stock Options and Stock Appreciation Rights (and excluding cash
Awards under the Incentive Plan), the product of (1) the number of shares or
units subject to such Award, times (2) the “fair market value” of a share of the
REIT’s common stock on the date of grant as determined under the Incentive Plan.
For purposes of this Agreement, “Annual Grant” shall mean the grant of an
equity-based Award that constitutes a component of a given year’s annual
compensation package and shall not include any isolated, one-off or
non-recurring grant outside of the Executive’s annual compensation package, such
as (but not limited to) an initial hiring Award, a retention Award, an Award
that relates to multi-year or other long-term performance, an outperformance
Award or other similar award, in any event, as determined by the Company in its
sole discretion. For the avoidance of doubt, for purposes of this Section
4(a)(ii), Annual Bonus shall include any portion of the Executive’s Annual Bonus
received in the form of equity rather than cash.
(iii)    All outstanding equity awards held by the Executive on the Date of
Termination, other than any currently outstanding or future Outperformance
Incentive Award, shall immediately become fully vested and exercisable (and any
such Outperformance Incentive Award shall be governed in its entirety, including
(without limitation) with regard to vesting and acceleration, in accordance with
the terms of the applicable award agreement).
(iv)    During the period commencing on the Date of Termination and ending on
the earlier of (i) the eighteen (18)-month anniversary of the Date of
Termination and (ii) the date on which the Executive becomes eligible to receive
benefits under a “group health plan” (within the meaning of Section 4980B of the
Code and the regulations thereunder (“COBRA”)) of a subsequent employer of the
Executive (of which eligibility the Executive hereby agrees to give prompt
notice to the Company), subject to the Executive’s valid election to receive
COBRA benefits, the Company shall continue to provide the Executive and the
Executive’s eligible dependants with coverage under its group health plans at
the same levels and the same cost to the Executive as would have applied if the
Executive’s employment had not been terminated.
Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(ii), 4(a)(iii) and 4(a)(iv)
above that the Executive execute and deliver to the Company an effective release
of claims in substantially the form attached hereto as Exhibit A (the “Release”)
within twenty-one (21) days (or, to the extent required by law, forty-five (45)
days) following the Date of Termination and that Executive not revoke such
Release during any applicable revocation period.


(b)    For Cause, Without Good Reason or Other Terminations. If the Executive’s
employment shall be terminated by the Company for Cause, by the Executive
without Good Reason or for any other reason not enumerated in this Section 4, in
any case, during the Employment Period, the Company shall pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination (or by such earlier date as may be required by applicable law).

7

--------------------------------------------------------------------------------




(c)    Death or Disability. Subject to Section 4(d) below, if the Executive
incurs a Separation from Service by reason of the Executive’s death or
Disability during the Employment Period:
(i)    The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash on or as soon as
practicable following the date of the Executive’s termination;
(ii)    Any Unpaid Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, on the Date of Termination;
and
(iii)    All outstanding equity awards held by the Executive on the Date of
Termination, other than any currently outstanding or future Outperformance
Incentive Award, shall immediately become fully vested and exercisable (and any
such Outperformance Incentive Award shall be governed in its entirety, including
(without limitation) with regard to vesting and acceleration, in accordance with
the terms of the applicable award agreement).
(d)    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 4 hereof, shall be paid to
the Executive during the six (6)-month period following the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six (6)-month period (or such earlier date upon which such amount
can be paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Executive’s death), the Company shall
pay the Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to the Executive during such period.
(e)    Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 below, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with his termination of
employment.
5.    Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.
6.    Limitation on Payments.
(a)    Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement) (all such

8

--------------------------------------------------------------------------------




payments and benefits, including the payments and benefits under Section 4
hereof, being hereinafter referred to as the “Total Payments”) would be subject
(in whole or part), to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments under this Agreement shall
first be reduced, and the noncash severance payments hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). The Total Payments shall be reduced in the following order: (A)
reduction of any cash severance payments otherwise payable to the Executive that
are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to Employee on a pro-rata basis or such other manner
that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

9

--------------------------------------------------------------------------------




7.    Confidential Information and Non-Solicitation.
(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.
(b)    While employed by the Company and, for a period of one (1) year after the
Date of Termination, the Executive shall not directly or indirectly solicit,
induce, or encourage any employee or consultant of any member of the Company and
its subsidiaries and affiliates to terminate their employment or other
relationship with the Company and its subsidiaries and affiliates or to cease to
render services to any member of the Company and its subsidiaries and affiliates
and the Executive shall not initiate discussion with any such person for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity. During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.
 
(c)    In recognition of the fact that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a) and/or (b) hereof, that monetary damages for such breach would not
be readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.


8.    Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of his obligations hereunder will not violate any agreement
between the Executive and any other person, firm, organization or other entity,
and (b) the Executive is not bound by the terms of any agreement with any
previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be

10

--------------------------------------------------------------------------------




violated by his entering into this Agreement and/or providing services to the
Company pursuant to the terms of this Agreement.    
9.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.    Payment of Financial Obligations. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement shall be allocated among the Operating
Partnership, the REIT and any subsidiary or affiliate thereof in such manner as
such entities determine in order to reflect the services provided by the
Executive to such entities; provided, however, that the Operating Partnership
and the REIT shall be jointly and severally liable for such obligations.
11.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive: at the Executive’s most recent address on the records of
the Company.
If to the REIT or the Operating Partnership:
Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., Sixth Floor
Los Angeles, CA 90025

11

--------------------------------------------------------------------------------




Attn: General Counsel


with a copy to:
Latham & Watkins
355 South Grand Ave.
Los Angeles, CA 90071-1560
Attn: Julian Kleindorfer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Exchange Act and the rules and
regulations promulgated thereunder, then such transfer or deemed transfer shall
not be made to the extent necessary or appropriate so as not to violate the
Exchange Act and the rules and regulations promulgated thereunder.
(d)    Section 409A of the Code.
(i)    To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A of the Code and related Department of Treasury guidance, the Company shall
work in good faith with the Executive to adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A of the Code, including without limitation, actions intended to (A)
exempt the compensation and benefits payable under this Agreement from Section
409A of the Code, and/or (B) comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance; provided, however, that this
Section 11(d) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.
(ii)    To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section 4(d) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.

12

--------------------------------------------------------------------------------




(iii)    To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vii), are deemed to constitute compensation to the Executive to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the expense was incurred. The amount of
any such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive’s right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(g)    No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h)    Entire Agreement. As of the Effective Date, this Agreement, together with
the Indemnification Agreement, constitutes the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, by any member of the Company and its
subsidiaries and affiliates, or representative thereof. The Executive agrees
that the Original Agreement shall be terminated and of no further force or
effect from and after the Effective Date. In the event that the Executive’s
employment with the Company is terminated prior to the Effective Date, this
Agreement (including, without limitation, the immediately preceding sentence)
shall have no force or effect.
(i)    Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.
(j)    Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.




[SIGNATURE PAGE FOLLOWS]



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.
HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation
By: 
/s/ MARK T. LAMMAS
 
Mark T. Lammas
 
Chief Financial Officer



HUDSON PACIFIC PROPERTIES, L.P.,
a Maryland limited partnership

By: HUDSON PACIFIC PROPERTIES, INC.
Its: General Partner
By: 
/s/ MARK T. LAMMAS
 
Mark T. Lammas
 
Chief Financial Officer



“EXECUTIVE”
/s/ VICTOR J. COLEMAN
Victor J. Coleman






14



--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE
    
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Hudson Pacific Properties, Inc., a Maryland
corporation, Hudson Pacific Properties, L.P., a Maryland limited partnership,
and each of their partners, subsidiaries, associates, affiliates, successors,
heirs, assigns, agents, directors, officers, employees, representatives,
lawyers, insurers, and all persons acting by, through, under or in concert with
them, or any of them, of and from any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this Release shall
not operate to release any rights or claims of the undersigned (i) to payments
or benefits under Section 4(a) of that certain Employment Agreement, dated as of
June __, 2014, between Hudson Pacific Properties, Inc., Hudson Pacific
Properties, L.P. and the undersigned (the “Employment Agreement”), whichever is
applicable to the payments and benefits provided in exchange for this release,
(ii) with respect to Section 2(b)(vi) or 6 of the Employment Agreement, (iii) to
accrued or vested benefits the undersigned may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, or (iv) to indemnification and/or advancement of
expenses pursuant to the Indemnification Agreement (as defined in the Employment
Agreement).
THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



A-1

--------------------------------------------------------------------------------




THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(A)    HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;
(B)    HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND
(C)    HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE,
AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.
The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.


                                









A-2